DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on 10/07/2022. As directed by the amendment: claims 50, 52, 54 have been amended; claims 1-49, 55-56 have been canceled; and new claims 57-59 have been added. Thus, claims 50-54, 57-59 are presently pending in this application.
Applicant’s amendments to claims have overcome the 112(b) rejections previously set forth in the office action mailed 07/07/2022.

Response to Arguments
 Applicant’s argument pages 4-5 of the remarks filed 10/07/2022 that Spranger does not disclose a cavity extension having an elevation superior to the adjoining portions of the male and female connectors. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been made, as seen below.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 50-54, 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spranger et al. (US 2007/0249197) in view of Burkholz et al. (US 2008/0287906).
Regarding claim 50, Spranger discloses
A method for connecting to fluid conduits (abstract and par. 0046) with a connector assembly (12/14), the connector assembly (12/14) having a male (12) and female (14) connector member configured to mate to each other (figs, 1-2) and establish a fluid-tight seal therebetween (fig. 3), each of the male (12) and female (14) connector members having a lumen (16/18), the lumens (16/18) substantially aligned with respect to each other (figs. 2-3 and par. 0046) when the male (12) and female (14) connectors are mated (figs. 2-3 and par. 0046), the connector assembly (12/14) further comprising a cavity extension (28) extending more radially outward (figs. 2-3) relative to adjoining portions of the lumens (16/18), the method comprising the steps of: 
maintaining for a period of time (fig. 2 and par. 0046) the connector assembly (12/14) in an orientation (fig. 2) such that the cavity extension (28) has an elevation superior to the adjoining portions of the male and female connectors; and 
venting air bubbles (par. 0046) captured within the cavity extension (28) to a location exterior to the lumens (see fig. 2) (Figs. 1-3 and pars. 0039-0048).

Spranger is silent about the cavity extension having an elevation superior to the adjoining portions of the male and female connectors.
However, Burkholz teaches a medical device (fig. 2) comprising a connector (24) with a cavity extension (18) having an elevation (18) superior to connector (see fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the cavity extension of Spranger such that the cavity extension is a branch of the Y-shaped female connector, as taught by Burkholz, for the purpose of providing sufficient structure for the cavity extension so that the cavity extension can be covered by a ventable end cap with a sealable septum and a removable vent plug with an air permeable filter (par. 0066 of Burkholz). Doing so would prevent fluid from passing through the cavity extension and also prevent contaminations from entering the connectors during treatment.
Regarding claim 51, Spranger in view of Burkholz discloses the method of claim 50, 
Spranger further discloses the step(s) of: flowing blood through the connector assembly (12/14, figs. 1-3 and par. 0046).
Regarding claim 52, Spranger in view of Burkholz discloses the method of claim 50, 
Burkholz further teaches the step(s) of: exposing the blood to a porous material (44) configured to allow for gas to pass through a plug (36) but not allow for blood to pass through the porous material (44) (see par. 0066).
Spranger also discloses the step(s) of: flowing blood through the connector assembly (12/14, figs. 1-3 and par. 0046).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the cavity extension of Spranger such that the cavity extension is a branch of the Y-shaped female connector, as taught by Burkholz, for the purpose of providing sufficient structure for the cavity extension so that the cavity extension can be covered by a ventable end cap with a sealable septum and a removable vent plug with an air permeable filter (par. 0066 of Burkholz). Doing so would allow airflow to pass but prevent fluid from passing through the cavity extension and also prevent contaminations from entering the connectors during treatment.
Regarding claim 53, Spranger in view of Burkholz discloses the method of claim 50, 
Spranger further discloses the step(s) of: reducing the entrapment of air (par. 0046) within the connector assembly (12/14) without fully or partially (fig. 2) assembling the male (12) and female (14) connector members while submerged in a liquid (fig. 2 shows the interior of 12/14 submerged as well as cavity 28).
Regarding claim 54, Spranger in view of Burkholz discloses the method of claim 51, 
Burkholz further teaches the step(s): opening and closing (via element 40) a valve (36, fig. 4) interposed between a vent aperture (aperture of 18 at the connection with the main lumen/connector 16/24) and a porous material (44, fig. 4 and par. 0066).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the cavity extension of Spranger such that the cavity extension is a branch of the Y-shaped female connector, as taught by Burkholz, for the purpose of providing sufficient structure for the cavity extension so that the cavity extension can be covered by a ventable end cap with a sealable septum and a removable vent plug with an air permeable filter (par. 0066 of Burkholz). Doing so would allow airflow to pass but prevent fluid from passing through the cavity extension and also prevent contaminations from entering the connectors during treatment.
Regarding claim 58, Spranger in view of Burkholz discloses the method of claim 50, 
Spranger further discloses wherein the male and female connectors (12/14) are part of an extracorporeal blood circulation system (pars. 0046 and 0054).

Claim 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spranger et al. (US 2007/0249197) in view of Burkholz et al. (US 2008/0287906) in further view of Woodworth et al. (US 2004/0241041).
Regarding claim 57, Spranger in view of Burkholz discloses the method of claim 50, as set forth above, except for wherein the male and female connectors are sterilized to a sterility assurance level or equal to or greater than 10-3 SAL.
However, Woodworth teaches a method for fabricating a medical device wherein a desired sterility assurance level (SAL) of SAL 10-3 may be chosen wherein the country of intended use of the device will dictate the SAL as much as the device’s intended use (par. 0158).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the connectors to have a 10-3 SAL for the purpose of allowing the connectors to meet the required standards for their intended use (par. 0158 of Woodworth).

Claim 59 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spranger et al. (US 2007/0249197) in view of Burkholz et al. (US 2008/0287906) in further view of Raible (US 5,270,005).
Regarding claim 59, Spranger in view of Burkholz discloses the method of claim 58, as set forth above, except for wherein the extracorporeal blood circulation system comprises a motorized pump and at least one of an oxygenator, a heat exchanger for controlling the temperature of blood passing through the extracorporeal blood circulation system, a cardiotomy reservoir, or a bubble sensor.
However, Raible teaches an extracorporeal blood oxygenation system comprising an integral blood processing unit with a blood reservoir, an oxygenator/ heat exchanger, a pump and pump motor (abstract, col. 2 lines 28-40).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the extracorporeal blood system by adding an integral blood processing unit with a blood reservoir, an oxygenator/ heat exchanger, a pump and pump motor, as taught by Raible, for the purpose of eliminating the needle for circulation of blood to a remotely located pump/control console (col. 2 lines 21-40).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783